,   78




:

1
         OFFiCE   OF THE ‘ATTORNEY       GENERAL   OF TEXAS

i                               AUSTIN




    honorable Gee. II. Uheppard
    CorqMollor    of Publio Aooountm
    Au0 tin ) rexar

    ooor &r. sbeppardr   _.                                            .’




                           a.     Prwlded  furthor that
                                lots ooqwising nine
                                ro mllca or more of terri-
                                 that school districts

          squnro uilos nncl have an occreUtc;l high
          ~ohool or sixteen (la) unita or ffiorc)ahicb
          80170 tcnchor training institutions  a8 proc-
          tic0 tcachinp: laboratorios, shall rcoeito
          high soboo tuition paytcnt OP Goron Dollars
          ml Fifty Cants ($7.50) por pupil per mmth
          on all Ugh school pupils cnuszoratadia said
          dietrtotsfi provided further, that such aid
                                                                            ..
Eonorablo 0eor U, Obeppml - page P
           ,


   shall mot ~xoeed tbo budp,otq naeds of,aaid
   dlstriots as indicated by the approval OP tAe
   gtote Suporlntendcut of Fublio Instruation or
   l,b&Dircotor  of Plqualiratlon, and provided that  '. "
   such ald shall bo paid upon 6uuab approval and                l
   such approval only reprdlesa     or all otbor
   l.inxltationo,roetrlotlons   or prorisionr iaposed    :
   in thou Aot to tbo extont,.for     tbo purporo an&
   in Ure MMOC cot forth in thlo lcntcnoe. ‘Ihr
   proriaions of scotion    1, Art1010 1 of UouOO _
   uill lie. 284 pasaod at the RCgUlaP 6ar~ion of
   the Forty-oevontb bcgielature aa-0 not lpplio8blo .
   to tho aiQ granted in thi8 lootion.                           .           .

         ‘@Ali laws and part8 0C laum in oonfliot
    herewith aro harcby expressly ropsaled, and
    particularly such portions of Bootim 1 of Arti-
    ala IV of said nouee Mill 20. 2iMr Forty-smentb
                                                                                     I~



    Leglolnturo as mar be in Oo&llot. bareuith; how-
    mar, budgotmy need uurt   bo 8bown before aid
    eh+ll be grantad,-
                                                            ‘I


                                                                     ,   .
         &tot&on la ot Artiolo 1 protldost

          whoridod further that school dirtriots
    whoa0 arca 40~18 not e~OOcrl e%XtOCn (16) equare
    tilce md hare     an accredited higla school ot #lx-
    toen (la) unita.or mom, which nerve teacher                                  .
    training tnatitutlons    80 practiea teaching
    laboratories, aball roaoire biuh school tuition
    paye;ont from tho moniooo appropriated in thlr
    Aat of Suvm Dollars and cEifty Cent8 ($7.50)      par
    pupil por month on all bQb school pt~pilr enunmr-
    at&d in aaid distrlcteI prmidod further that
    mob aid shall not uoaed tho budgetary needa
    or aaid districts au indlaatod by the npproral
    of tlro&tat0 Suporintcndcnt of'l%iblia Instructloll
    or &he nircotor of Er,uollzntlon, and provided
     that such aid shall 10 paid upon such approval
    and such approval only, re@wdlces      of all otbor
     limitations, restriotions or prwimionn lngosed
     in thim Act to the axtont,    for tha purpo.eo, and
     in the mnner mot forth in th is    lentanca,.if -
    bwlgetorf need OOII be shown therof or, and pro-
     vided rurtblssi that in oonrolidatOd dirtriot
                          .

                                                                                                  .
                                                                                          .

                                                                                              .
                                                                                  80



    Yonorbblo   4e04 IIe ohoppud            - page 8
          ,
,




        o o mp r uing
                    nineh u ndr ed( 9 00
                                       lq) unr s
                                               oAlc 5 o r
        more of torritoq  a etrole;ht tuition payment
        of mvan Dollnrta nnd Mfty Cent8 (fj7.fio) per -               ~,,
        month per pupil sball.bs pnld on all blEh
        school pupils enUmorstod In the consolidnted
        distrlot and lirinr: ritUn  the present bounda-
        ries of any territory annexml or otberwlso con-                .
        5olidAed  to tbo osntral raoelrinx bl@ sclrool,
        and can sbsw budgotnry nocd thercror~   Provided
        further tbat tho oa~lss~m llmitatlons am to soho-
        lastio population tar eligibility herein eat‘
        tort& shall Dot apply for any ty,pe of oia to
        any rohool dlstrlot, rhicb 1s nine (8) milor
        or more in lenprth and aoscsses and oollaots
        One Dollar and rbirt~-t%Te CUIlt@ ( i.%S) &U
        on eaob one lnmlracl dollar5 raluat on, and oan
        who8 budgetary need therefor,.


                Artiou 10 at aloh Aat protideaiu part1 *
                                                                            ,
                l.     . . ws      Aot shsii tabi eWPeot end
         be ln,rorae     frosi mxl after        September 1, 1943..
         . . .             .-             .*
              In ties of the prwid&n   of Art1010 ln, the A0t                   _ '.
    does not take orfoot until *from and after lleptembor 1,
    1943.5 Rudco Oil a:00s g. v* Lemnastcr, f4a 8. 1. (2)
    805.    ---
               tt  is si3ttled that a atatuto will not be oon-
     struod to operate rctrospectirsl~, unless ito terms show
     clcqrl~ a legislatiro intention that it should bore that
     orrcct.  It is nlrays prcsured that statutos are to oper-
     at0 prospectlroly, and 011 doubts ars rauolred In fnror
     of auob construction.    &erc&zn   burotx CF. Y. AQgm. zra
     uorkn, 29 8. U* (2) 403, rw.
     --                               (Corn. AppT in S.r.(2) 7141
              CO. Tr I;sUkr?n_CO., 69 ToX. 172, 6 6. We 4311
     iloCl;r;al'l
     &&fiji%Tcrroll,       118 %ix. 1530, 284 8* I. r?49f Iii-m.
     5, f. %,     50 Tax. Sill Alollln~ v'i s.     $- Iloaston,
     (Tsx.) 3 11. I l 84Q8 Yichlta Palls. 5 g. &. se Y l Lindla,
     143 se we (a) rnal gursor v4 po_ob, z4b 01 1. (n) ota~ 50
     Qb d* 1160.                I ,-,> ~.              .’ ,,.   >


                                                                                       .
           Omiousl~,  sootion la of Artlole 1 bns only 8                       .
prospcotiro oporation    ihat in, it luthorirem tho pay-
,aont8 spooifitd only i or tenths oaourrinr: nfter tha et-
lcotlro  data of the Aot. Beotioa lb does net difPer-
fro& section la in thts mapoat.     Both seotinns author-
iae *high school tuition poymnt of Beven DOllsrs and
af ty Cohtb por pupil par uont)l.m 8ootion .lb is not
mds applioablo in tarme to months prooodlng the offoot-
 lse date at Wuso DLll 178,

            lo is, or oourso, irus that sootion lb amends
Uouso lill.284j 47th Le~lslatUrS~ the Rursl Aid T&T oper-:                                   ;:
ativo durin& the current bionntutng nut tlio foot tbat it
is an anoncltlcntdoom not authorize a oonstruotion attrib-.
uting to it a retrospective operation. Original prods-                               .;          .
ions appearing in au amended oot sro to be rcjiarded as
harinp boon law minoo they wore onootecl, rhilo mu pro-
visions   are to bo construed as onactcd at tbo tiu:e the.
 amoniiuout took effaot,  &cricnn mrot~&.     _sfx. 1, f.
&A311 :d*,       120 Tex. ma,     of-3s.    lr. (2) 710     sh*l
~~kvla       lndawndcnt
                     E&no1 SatriOt,    2DO L-r. i%.T'IIn                                     .
aoco~diioo with thogoneral rules applioable to lagisla-
tire enaotumts, unliks roqulrod ihCxpress    terms Gr br
am    implioatioa, an amcndatory aot will be oonstrued                                   .
proepeotiroly sad not rotrospoctivol~.   00 s* J. lYsl-
ll22.  &M in every osme of doubt, tbo doubt must be
solved     agalost   tho retrospectire        0Pfeot.     a? gb 3* 1161.           - .
            If m attempt  to give to Sootion lb a ratro-
spootlve   construction, WC aro at onoe oanSronted with
 tlro question; For shst nuobor ot mnths prior to tha
 effoctivo data @T Uouse Sill  176 art) the pnynents anthor-
ized to De mdef         The swtlon         doom not speciff the period,
nor t&rough the proocss oC oonetruotion                 con it     lo doter-
 DL1ned with rensonsblo omtninty.       In such’O~s8~ to say
 that tho seotioa oporatos rotrospeotirely, requires that
 it   bo oomlcmmd for want OP ocrtalnty, ona bqonuse it
 liolatos ArtiOle 8, sOotiOn     S Of th0   COnStitU$iOn,  rc-
  qufring sspooifio~ npproyriatlons* This section oontrols
  the  purpose and the auiount of expenditures from tho oppro-
  priatloa ~iail0in tb8 AOt.    lmtainly,    a prorinion wbicb
 Woote     tile oxponcliture of monies from tbo troaoury in a.
 oortain amount Sor meaob month*, but fails to afford a
  standard by which the Ikonths for rhiolk thn payments are .
   to be ma&oOM b b lsoerta%ned with      r~sOn#iDle~ oertainty,
 1 .
   no *
      lrpoairlQ~,         wit&n   the      Banning of &UOlO 2, oeo-
;




    Yonorable 4480. II..Sheppard * page II




              Ibe loquag,e used by the Buproma Court OS
    toxns in gp_qk~a~ *a vO i;rufman COG, aitd  uupra, is
    spplioabl. hcrsa

              lle qould hnie bann easy for the
         Lo.gLslaturo, by the us0 of apt words, to    .
         hare umds the prntisLon8 spplicahle to
         past as well as future oaats~ but no suoh
         rordi appear in tbe lOt.@
                #cobato not overlooked the rule that a prorls-
    ion oT an sot will not be p;lv?n s Ccnatruotion rhich will
    renilcr Lt aqbtorj,   or pier8 surplusa~o, if another con-
    struction om reasonably bc placed upon it. Tbi. rule,
    hcwwor, doos not authorize or rowire that x0 imiul~o im
    IA wro mess at the le~lslotire intenticn OS to retro-
    mpeotito cperntion, rhcra the language us.4 is so tmccr- :      .
    tata that mithtr the intent thnt it nhculd operate retro-
    spcctlvoly,   nor tho period rl~lclt ifs rotrcspcottra opera-
    tion, if any, should oo~or, 0011 ronronalaly bo determined
    rrom the language used.
               You mre therefore ad?iaed that Seation lb does       *
    not autlloriro the payrsents doncrib&  therein to br, ssds
    for months prior t.0 tho efPsotive jato OF,Nouse Bill lrb.


                 ~    ,”
                           .      very truly y6ur.